11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT

Vanessa Bolanos, Mayra Bolanos, and         * From the 266th District Court
Shelia Walton as next friend of               of Erath County,
Juan Manuel Bolanos,                          Trial Court No. CV35251.

Vs. No. 11-20-00221-CV                      * November 19, 2020

The Purple Goat, LLC,                       * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

    This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with his
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Vanessa Bolanos, Mayra Bolanos, and Shelia Walton as
next friend of Juan Manuel Bolanos.